Lawrence Watson appeals from a judgment of a single justice of this court *1026denying his petition for relief pursuant to G. L. c. 211, § 3, and G. L. c. 249, § 4. The brief that he submitted to this court, however, neither addresses any of the issues raised in the petition that he filed in the county court nor presents any argument that the single justice abused his discretion or otherwise erred. See Mass. R. A. R 16 (a) (4), as amended, 367 Mass. 921 (1975).
Lawrence Watson, pro se.
Annapurna Balakrishna, Assistant Attorney General, for the defendant.

Judgment affirmed.